DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
On page 2, line 26, “Prone positional supports…restricts” should be “Prone positional supports…restrict”.
On page 9, line 2 and line 5, “sensor(s) 100” should be “sensors 101” in accordance with the drawings.
On page 15, line 7, “sessionsand/or” should be “sessions and/or”.
On page 17, line 18, “in the Figures” should be “in the figures”.
On page 26, line 12, “of this Example” should be “of this example”.
On page 28, line 10, “of this Example” should be “of this example”.
On page 28, line 24, “This Example’s” should be “This example’s”.

On page 29, line 12, “this Example” should be “this example”.
For all percentages, it is recommended that applicant utilize either a space between a number and the percent sign (e.g. 50 %) or no space (e.g. 50%) consistently throughout the specification.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term Java, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 5 and 18 are objected to because of the following informalities:  “changes in child’s prone activity” should be “changes in the child’s prone activity” in both claims.  Appropriate correction is required.
Claim Interpretation
Regarding the term “computer program product” in claims 17-20, applicant has disavowed the full scope of the claim term in the specification. Applicant has provided a special definition of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “deactivating the positive reinforcement feedback device after a predetermined time interval if during the time interval the head position has not fallen below the activation threshold and subsequently exceeded the activation threshold”. There is insufficient clarity in this limitation, specifically regarding the limitation “subsequently exceeded the activation threshold”. As written, it appears that if the head position remains above the threshold, the toy would deactivate after a predetermined time interval with no fall below and subsequent rise above the activation threshold, after which it would seem that the toy would immediately activate again, starting a new time interval, as the head position is exceeding the activation threshold. At present, the claim is interpreted to refer to the toy being activated for a set period of time, where the period of time begins when the toy is activated, after which the toy will deactivate until it is reactivated for the same set period of time by the head position moving from below the activation threshold to a position above the activation threshold.   
Claim 11 recites the limitation “the toy is a dancing and/or singing toy when activated” in lines 1-2 of the claim.  There is insufficient clarity in this limitation; at present the limitation implies that the toy may not be a toy when activated. At present the limitation is interpreted to refer to a toy which sings and/or dances when activated, and it is recommended that the limitation be amended to “the toy dances and/or sings when activated”.
Claim 15 recites the limitation “deactivating the positive reinforcement feedback device after a predetermined time interval if during the time interval the head position has not fallen below the activation threshold and subsequently exceeded the activation threshold”. There is insufficient clarity in this limitation, specifically regarding the limitation “subsequently exceeded the activation threshold”. As written, it appears that if the head position remains above the threshold, the toy would deactivate after a predetermined time interval with no fall below and subsequent rise above the activation threshold, after which it would seem that the toy would immediately activate again, starting a new time interval, as the head position is exceeding the activation threshold.   At present, the claim is interpreted to refer to the toy being activated for a set period of time, where the period of time begins when the toy is activated, after which the toy will deactivate until it is reactivated for the same set period of time by the head position moving from below the activation threshold to a position above the activation threshold.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "A method for training children with respect to motor control in prone, comprising monitoring head position of a child in prone; and activating a positive reinforcement feedback device when the head position is detected as exceeding an adjustable activation threshold". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "A method for training children with respect to motor control in prone, comprising monitoring head position of a child in prone; and activating a positive reinforcement feedback device 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional elements. The limitation of “a positive reinforcement feedback device” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic feedback device, which Ryan (U.S. 20150191890 A1) describes as both routine and conventional in its description of a “a display device such as a liquid crystal display, light emitting diodes or other illumination device, a heads-up display, a speaker for audible feedback such as a beep, a spoken message and so on, a tactile feedback device such as a vibration device configured to provide vibration to an operator seat or the input devices, or any other feedback device known in the art” (Paragraph 23). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner including visually monitoring the head position of a child in prone) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the 
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 11 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein the positive reinforcement feedback device is a toy.” The claim element of claim 1 of a method for training children is recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1-2, claim 3 recites the limitation “wherein the activating step causes the toy to dance and/or sing.” The claim element of claim 1 of a method for training children is recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 4 recites the limitation “further comprising setting the activation threshold by calculating an average height of head lifts using data collected during the monitoring step.” The claim element of claim 1 of a method for training children is recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or 
Besides the abstract idea of claim 1, claim 5 recites the limitation “further comprising storing data collected during the monitoring step, and determining changes in child's prone activity over time using the stored data.” The claim element of claim 1 of a method for training children is recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea. 
Besides the abstract idea of claim 1, claim 6 recites the limitation “further comprising adjusting the adjustable activation threshold based on a specific child.” The claim element of claim 1 of a method for training children is recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea. 
Besides the abstract idea of claim 1, claim 7 recites the limitation “further comprising selectively deactivating the positive reinforcement feedback device after a predetermined time interval if during the time interval the head position has not fallen below the activation threshold and subsequently exceeded the activation threshold.” The claim element of claim 1 of a method for training children is recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea. 
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the predetermined time interval is adjustable between 0 and 10 seconds.” The claim element of claim 1 of a method for training children is recited with a high level of generality (as written, each claimed step of the process 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) “An instrumented play center, comprising one or more sensors configured or configurable for monitoring head position of a child in prone; a positive reinforcement feedback device; and a controller configured to activate the positive reinforcement feedback device when the monitored head position is detected as exceeding an adjustable activation threshold". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 9 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 9, the limitations "an instrumented play center, comprising one or more sensors configured or configurable for monitoring head position of a child in prone; a positive reinforcement feedback device; and a controller configured to activate the positive reinforcement feedback device when the monitored head position is detected as exceeding an adjustable activation threshold" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional elements. The limitation of “additional limitation” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, 
	In Step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 9 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 10-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims 
Besides the abstract idea of claim 9, claim 10 recites the limitation “wherein the positive reinforcement feedback device is a toy.” The claim element of claim 9 of an instrumented play center is recited with a high level of generality (as written, each claimed function of the system may be performed by a person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 9-10, claim 11 recites the limitation “wherein the toy is a dancing and/or singing toy when activated.” The claim element of claim 9 of an instrumented play center is recited with a high level of generality (as written, each claimed function of the system may be performed by a person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 9, claim 12 recites the limitation “wherein the one or more sensors include a plurality of ultrasonic sensors.” The claim element of claim 9 of an instrumented play center is recited with a high level of generality (as written, each claimed function of the system may be performed by a person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 9, claim 13 recites the limitation “wherein the controller is configured for adjusting the activation threshold higher over a course of multiple play sessions.” The claim element of claim 9 of an instrumented play center is recited with a high level of generality (as written, each claimed function of the system may be performed by a person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Besides the abstract idea of claim 9, claim 15 recites the limitation “wherein the controller is configured to operate or be operable in an interval mode by which after activation of the positive reinforcement feedback device, the positive reinforcement feedback device is deactivated after a predetermined time interval if during the time interval the head position has not fallen below the activation threshold and subsequently exceeded the activation threshold.” The claim element of claim 9 of an instrumented play center is recited with a high level of generality (as written, each claimed function of the system may be performed by a person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 9 and 15, claim 16 recites the limitation “wherein the predetermined time interval is adjustable between 0 and 10 seconds.” The claim element of claim 9 of an instrumented play center is recited with a high level of generality (as written, each claimed function of the system may be performed by a person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " A computer program product for training children with respect to motor control in prone, the computer program 
	Claim 17 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 17, the limitations " A computer program product for training children with respect to motor control in prone, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method comprising: monitoring head position of a child in prone; and activating a positive reinforcement feedback device when the head position is detected as exceeding an adjustable activation threshold" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites no additional elements. The limitation of “a positive reinforcement feedback device” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic feedback device, which Ryan (U.S. 20150191890 A1) describes as both routine and conventional in its description of a “a display device 
	In Step 2B, claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 17 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 17, which was rejected under 35 U.S.C. 101 in paragraph 15 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 17, or comprise significantly more than the limitations of claim 17.
Besides the abstract idea of claim 17, claim 18 recites the limitation “the computer readable storage medium having further program instructions which are executable to cause the device to 
Besides the abstract idea of claims 17, claim 19 recites the limitation “the computer readable storage medium having further program instructions which are executable to cause the device to perform selectively deactivating the positive reinforcement feedback device after a predetermined time interval if during the time interval the head position has not fallen below the activation threshold and subsequently exceeded the activation threshold.” The claim element of claim 1 of a computer program product for training children is recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 17 and 19, claim 20 recites the limitation “wherein the predetermined time interval is adjustable between 0 and 10 seconds.” The claim element of claim 1 of a computer program product for training children is recited with a high level of generality (as written, each claimed step of the process may be performed by a person alone or with a generic computer in an undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi ("CareToy: An Intelligent Baby Gym") in view of Lee (U.S. 20190299113 A1).
Regarding claim 1, Cecchi teaches a method for training children (Page 63, right-hand column—an intensive, individualized, home-based and family-centered EI program) with respect to motor control (Page 64, left-hand column—positive effects of EI…on the development of motor functions) in prone (Page 67, right-hand column—determine the infant’s basic posture: supine, left/ride side prone, and sitting; Fig. 1—children in prone position watching screen wall or feedback walls), comprising monitoring head position of a child in prone (Page 6, left-hand column—classify the infant’s activities…head displacement; Page 67, right-hand column—head position is determined); and activating a positive reinforcement feedback device on the basis of the child’s activity (Page 63, right-hand column—rewards (feedback) are provided to the infants on the basis of their activity). Cecchi additionally teaches However, Cecchi does not teach the feedback device is activated when the head position is detected as exceeding an adjustable activation threshold. Lee teaches a toy including ultrasonic sensors which produce a trigger signal when an activation threshold is exceeded (Paragraph 0127—sensor may output the trigger signal to the outside when the intensity of the received ultrasonic signal exceeds a threshold value) where the signal may relate to a measure of distance (Paragraph 0127—ultrasonic sensor may…measure speed, distance…by receiving return ultrasonic waves after being transmitted to the outside). Together, Cecchi may be combined with Lee to utilize ultrasonic sensors as part of the sensor 
Regarding claim 2, Cecchi combined with Lee teaches the method of claim 1. Cecchi additionally teaches wherein the positive reinforcement feedback device is a toy (Page 64, right-hand column—instrumented toys…that encourage play through goal-oriented activity with regular positive feedback).
Regarding claim 3, Cecchi combined with Lee teaches the method of claim 1. Cecchi additionally teaches wherein the activating step causes the toy to dance and/or sing (Fig. 5—stimulation and reward to the infant are provided via lights and sound; Fig. 6—lights and sound feedback are activated).
Regarding claim 5, Cecchi combined with Lee teaches the method of claim 1. Cecchi additionally teaches further comprising storing data collected during the monitoring step (Page 66, right-hand column—remote management of patient-related data), and determining changes in child's prone activity over time using the stored data (Page 64, right-hand column—promote, monitor, and measure infant’s development along the training).
Regarding claim 6, Cecchi combined with Lee teaches the method of claim 1. Cecchi additionally teaches further comprising adjusting the adjustable activation threshold based on a specific child (Page 69, Fig. 6—lights and sound feedback are activated on the sensorized toy and the activation threshold is purposively set for each infant). When combined with the ultrasonic sensors of Lee as in claim 1, the activation threshold could be set for the ultrasonic sensors in addition to the other sensors of the system. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the adjustable activation threshold of Cecchi with the ultrasonic sensors of Lee to predictably improve the ability of the gym to encourage head movement by triggering positive feedback for head movement over a certain distance.

Regarding claim 10, Cecchi combined with Lee teaches the instrumented play center of claim 9. Cecchi additionally teaches wherein the positive reinforcement feedback device is a toy (Page 64, right-
Regarding claim 11, Cecchi combined with Lee teaches the instrumented play center of claim 10. Cecchi additionally teaches wherein the activating step causes the toy to dance and/or sing (Fig. 5—stimulation and reward to the infant are provided via lights and sound; Fig. 6—lights and sound feedback are activated).
Regarding claim 12, Cecchi with Lee teaches the instrumented play center of claim 9, including a plurality of sensors (Page 63, left-hand column—equipped with a variety of sensors). However, Cecchi does not teach wherein the one or more sensors include a plurality of ultrasonic sensors. Lee teaches a toy including ultrasonic sensors which produce a trigger signal when an activation threshold is exceeded (Paragraph 0127—sensor may output the trigger signal to the outside when the intensity of the received ultrasonic signal exceeds a threshold value) where the signal may relate to a measure of distance (Paragraph 0127—ultrasonic sensor may…measure speed, distance…by receiving return ultrasonic waves after being transmitted to the outside). Together, Cecchi may be combined with Lee to utilize ultrasonic sensors as part of the sensor system of the CareToy for measuring head position including distance from a given sensor. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the intelligent gym of Cecchi with the ultrasonic sensors of Lee to predictably improve the ability of the gym to track head movement by providing a more exact measure of distance than by using cameras.
Regarding claim 13, Cecchi combined with Lee teaches the instrumented play center of claim 9. Cecchi additionally teaches further comprising adjusting the adjustable activation threshold based on a specific child (Page 69, Fig. 6—lights and sound feedback are activated on the sensorized toy and the activation threshold is purposively set for each infant). Because the activation threshold is adjustable based on a specific child, it may be seen that the activation threshold may also be adjusted over the 
Regarding claim 14, Cecchi combined with Lee teaches the instrumented play center of claim 9. Cecchi additionally teaches wherein the controller is configured to allow activation threshold adjustments which are child specific (Page 69, Fig. 6—lights and sound feedback are activated on the sensorized toy and the activation threshold is purposively set for each infant). When combined with the ultrasonic sensors of Lee as in claim 9, the activation threshold could be set for the ultrasonic sensors in addition to the other sensors of the system. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the adjustable activation threshold of Cecchi with the ultrasonic sensors of Lee to predictably improve the ability of the gym to encourage head movement by triggering positive feedback for head movement over a certain distance.
Regarding claim 17, Cecchi teaches a computer program product (Page 66, right-hand column—software modules, CareToy Administrator) for training children (Page 63, right-hand column—an intensive, individualized, home-based and family-centered EI program) with respect to motor control (Page 64, left-hand column—positive effects of EI…on the development of motor functions) in prone (Page 67, right-hand column—determine the infant’s basic posture: supine, left/ride side prone, and sitting; Fig. 1—children in prone position watching screen wall or feedback walls), the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Page 66, right-hand column—three main functionalities: programming of the 
Regarding claim 18, Cecchi with Lee teaches the computer program product of claim 17. Cecchi additionally teaches the computer readable storage medium having further program instructions which are executable to cause the device to perform storing data collected during the monitoring step (Page 66, right-hand column—remote management of patient-related data), and determining changes in .
Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi in view of Lee as applied to claims 1-3, 5-6, 9-14, and 17-18 above, and further in view of Meir (U.S. 20150071527 A1).
Regarding claim 4, Cecchi in view of Lee teaches the method of claim 1. Cecchi additionally teaches that the activation threshold is adjustable (Page 69, Fig. 6—lights and sound feedback are activated on the sensorized toy and the activation threshold is purposively set for each infant) and that data is collected during the monitoring step (Page 66, right-hand column—raw sensor data acquired throughout training sessions can be transformed into meaningful information). However, neither Cecchi nor Lee teaches setting the activation threshold by calculating an average height of head lifts using data collected during the monitoring step. Meir teaches a patient monitoring system wherein a threshold may be determined on the basis of average distances between an identified position and a target model (Paragraph 0013—threshold values for subsequent iterations may be determined on the basis of the average distances between the identified 3D positions and vertices of the target model identified as being closest to said positions), which can be seen as equivalent to, for example, a distance between a baby’s current head position and the current activation threshold height. It would have been obvious to one having ordinary skill in the art to combine the early intervention method of Cecchi, already combined with Lee, with the threshold setting method of Meir in order to predictably improve the ability of the method to progressively train an infant’s motor skills such that their ability continues to improve by aiming for greater heights.
Claims 7-8, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecchi in view of Lee as applied to claims 1-3, 5-6, 9-14, and 17-18 above, and further in view of Toys R Us ("Fisher-Price Rainforest Melodies and Lights Deluxe Gym").
im 7, Cecchi with Lee teaches the method of claim 1, including wherein head position over an activation threshold causes activation of a positive reinforcement feedback device. However, neither Cecchi nor Lee teaches selectively deactivating the positive reinforcement feedback device after a predetermined time interval if during the time interval the head position has not fallen below the activation threshold and subsequently exceeded the activation threshold. Toys R Us teaches an interactive play gym wherein the movement of the baby triggers music, lights, and nature sounds (Details—music, lights, and nature sounds that respond to baby’s movement). Toys R Us additionally teaches wherein the gym includes a mode where the lights and music play for only a predetermined time interval before deactivating and requiring the baby to re-activate the feedback with additional movement (Details—In the first mode, baby's movements set off eight to 12 seconds of lights and music). It would have been obvious to one having ordinary skill in the art to combine the early intervention method of Cecchi, already combined with the ultrasonic sensors and activation of Lee, with the interval mode of Toys R Us in order to predictably improve the ability of the method to train a baby’s motor control by teaching cause and effect (Toys R Us, details—helps teach your child about the relationship between cause and effect), thus encouraging further movement of the baby to trigger positive feedback.
	Regarding claim 8, Cecchi in view of Lee, further in view of Toys R Us, teaches the method of claim 7. Toys R Us does not explicitly teach wherein the predetermined time interval is adjustable between 0 and 10 seconds, however Toys R Us does teach the predetermined time interval falls in the range of 8 and 12 seconds (Details—set off eight to 12 seconds of lights and music). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interval of Toys R Us from between 8 and 12 seconds to between 0 and 10 seconds as applicant appears to have placed no criticality on the claimed range (see Applicant’s page 14, lines 7-8 indicating the time interval may be within the claimed range or may be greater) and since it has been 
Regarding claim 15, Cecchi with Lee teaches the instrumented play center of claim 9, including wherein head position over an activation threshold causes the controller to activate a positive reinforcement feedback device. However, neither Cecchi nor Lee teaches wherein the controller is configured to operate or be operable in an interval mode by which after activation of the positive reinforcement feedback device the positive reinforcement feedback device is deactivated after a predetermined time interval if during the time interval the head position has not fallen below the activation threshold and subsequently exceeded the activation threshold. Toys R Us teaches an interactive play gym wherein the movement of the baby triggers music, lights, and nature sounds (Details—music, lights, and nature sounds that respond to baby’s movement). Toys R Us additionally teaches wherein the gym includes an interval mode where the lights and music play for only a predetermined time interval before deactivating and requiring the baby to re-activate the feedback with additional movement (Details—In the first mode, baby's movements set off eight to 12 seconds of lights and music). It would have been obvious to one having ordinary skill in the art to combine the early intervention method of Cecchi, already combined with the ultrasonic sensors and activation of Lee, with the interval mode of Toys R Us in order to predictably improve the ability of the method to train a baby’s motor control by teaching cause and effect (Toys R Us, details—helps teach your child about the relationship between cause and effect), thus encouraging further movement of the baby to trigger positive feedback.
	Regarding claim 16, Cecchi in view of Lee, further in view of Toys R Us, teaches the instrumented play center of claim 15. Toys R Us does not explicitly teach wherein the predetermined time interval is adjustable between 0 and 10 seconds, however Toys R Us does teach the predetermined time interval 
Regarding claim 19, Cecchi with Lee teaches the computer program product of claim 17, including wherein head position over an activation threshold causes activation of a positive reinforcement feedback device. However, neither Cecchi nor Lee teaches the computer readable storage medium having further program instructions which are executable to cause the device to perform selectively deactivating the positive reinforcement feedback device after a predetermined time interval if during the time interval the head position has not fallen below the activation threshold and subsequently exceeded the activation threshold. Toys R Us teaches an interactive play gym wherein the movement of the baby triggers music, lights, and nature sounds (Details—music, lights, and nature sounds that respond to baby’s movement). Toys R Us additionally teaches wherein the gym includes a mode where the lights and music play for only a predetermined time interval before deactivating and requiring the baby to re-activate the feedback with additional movement (Details—In the first mode, baby's movements set off eight to 12 seconds of lights and music). It would have been obvious to one having ordinary skill in the art to combine the early intervention method of Cecchi, already combined with the ultrasonic sensors and activation of Lee, with the interval mode of Toys R Us in order to predictably improve the ability of the method to train a baby’s motor control by teaching cause and 
	Regarding claim 20, Cecchi in view of Lee, further in view of Toys R Us, teaches the computer program product of claim 19. Toys R Us does not explicitly teach wherein the predetermined time interval is adjustable between 0 and 10 seconds, however Toys R Us does teach the predetermined time interval falls in the range of 8 and 12 seconds (Details—set off eight to 12 seconds of lights and music). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interval of Toys R Us from between 8 and 12 seconds to between 0 and 10 seconds as applicant appears to have placed no criticality on the claimed range (see Applicant’s page 14, lines 7-8 indicating the time interval may be within the claimed range or may be greater) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALR/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791